Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Response to Amendment

2.	The amendment filed on 06-22-2022 has been entered and considered.
Claims 1-7, 9-10, 12, 15-21, 23-24 and 26 are pending in this application.
Claims 1-7, 9-10, 12, 15-21, 23-24 and 26 remain rejected as discussed below.
	Specification
3.	The abstract of the disclosure is objected to because it reads like a claim.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
4.	Claims 7, 10 and 24 are objected to because of the following informalities:  
In claim 7 line 7, the term “and’ needs to be deleted because it is written twice.
In claim 10 line 6, the term “two” should be followed by “HARQ-ACK”.  Similar issue occurs in claim 24 line 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 5.        Claims 2, 4-7, 10, 16, 18-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4-7, 10, 16, 18-21 and 24 are vague and indefinite because they are depending on the newly amended claims 1 and 15 but recite different embodiments than the one claimed in claims 1 and 15.  The amended claims 1 and 15 now recite the generation of the first or second HARQ-ACK codebook in response to (based on) the determined number of HARQ-ACK bit required for the HARQ-ACK feedback that is shown in [0042] of the publication.  However, the previous non-amended claims 2, 4-7, 10, 16, 18-21 and 24 recite that the generation of the first HARQ-ACK codebook is in response to: (1) the number of downlink transmission not larger than N, (2) the indicator indicating the first HARQ-ACK codebook used, (3) the indicator indicating a single DL transmission, (4) the indicator indicating the number of DL transmission is not larger than X, (5) the value of the DAI not larger than Y, or (6) a single DL transmission or single DL transmission carrying 2 TBs or carrying N number of CBGs per TB as shown in [0043]-[0048] of the publication (different embodiments).  The mixing of different and separate embodiments creates confusion and therefore it is not known the metes and the bounds of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 9-10, 12, 15, 23-24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kini et al (US 2020/0059327).
In claim 1, Kini discloses an apparatus (see at least Fig.1B) comprising: a receiver (see at least Fig.1B; transceiver 120) that receives at least one downlink (DL) transmission within a DL association set (see at least Fig.6 step 615; WTRU receives (receiver) data (TB)); a processor (see at least Fig.1B; processor 118) that: determines a number of hybrid automatic repeat acknowledgement (HARQ-ACK) bits required for HARQ-ACK feedback corresponding to the DL association set (see at least Fig.6 step 620 and/or [0003] and/or [0088]; determination whether (choose/switch) to use a “YES” fallback (single-bit) HARQ-ACK (step 625) or “NO” fallback (multi-bit) HARQ-ACK and therefore determining a number of HARQ-ACK bits (single-bit or multi-bit) required for HARQ-ACK feedback based on whether to implement the Fallback or not); determines whether to generate a first HARQ-ACK codebook (see at least Fig.6 step 620 and/or [0003] and/or [0088]; determination whether (choose/switch) to use a “YES” fallback (single-bit) HARQ-ACK (step 625) and wherein HARQ codebook(s) are used to facilitate feedback for multiple PDSCHs (see at least [0170])) or a second HARQ-ACK codebook comprising HARQ-ACK information bits for the DL association set (see at least Fig.6 step 620 and/or [0003] and/or [0088]; determination whether (choose/switch) to use the “NO” fallback mode (multi-bit) HARQ-ACK (step 635) and wherein HARQ codebook(s) are used to facilitate feedback for multiple PDSCHs (see at least [0170])) based on the number of HARQ-ACK bits required for HARQ-ACK feedback corresponding to the DL association set (see at least Fig.6 step 620 and/or [0003] and/or [0088]; determination is based on a number of HARQ-ACK bits (single-bit or multi-bit) required for HARQ-ACK feedback based on whether to implement the Fallback or not), wherein a size of the first HARQ-ACK codebook is smaller than a size of the second HARQ-ACK codebook (see at least [0101]; size for fallback/single-bit (first) HARQ is smaller (smaller payload size) than the one for the multi-bit (second) HARQ), and the second codebook is a semi-static HARQ-ACK codebook (see at least Fig.5 step 520; semi-statically configured and/or [0170]; semi-static codebook); and a transmitter (see at least Fig.1B; transceiver 120) that transmits the first HARQ-ACK codebook on a first resource in response to determining to generate the first HARQ-ACK codebook (see at least Fig.6 step 625; WTRU transmits a first (single-bit) HARQ-ACK on a respective (first) resource (see at least [0090] and/or [0101])) or transmits the second HARQ-ACK codebook on a second resource in response to determining to generate the second HARQ-ACK codebook (see at least Fig.6 step 635; WTRU transmits a second (multi-bit) HARQ-ACK on a respective (second) resource (see at least [0090] and/or [0101])).  
For claims 9 and 23, Kini further discloses the first HARQ-ACK codebook includes a single HARQ-ACK bit (see at least abstract and/or [0003] and/or [0164]; WTRU configured to provide a single-bit HARQ feedback for TB-based retransmission).  
For claims 10 and 24, Kini further discloses a single HARQ-ACK bit in response to single DL transmission being transmitted in the DL association set (see at least abstract and/or [0003] and/or [0164]; WTRU configured to provide a single-bit HARQ feedback for TB-based retransmission); two HARQ-ACK bits in response to single DL transmission being transmitted in the DL association set and the single DL transmission carrying two transport blocks (TBs) (see at least abstract and/or [0003] and/or [0164]; WTRU configured to provide a single-bit HARQ feedback for TB-based retransmission (single-bit per eachTB) and wherein in case of at least 2 TBs will donate 2 HARQ bits); and M HARQ-ACK bits in response to single DL transmission being transmitted in the DL association set and the single DL transmission is configured for code block group based retransmission, wherein M is the configured maximum number of code block groups per transport block (see at least [0138]; WTRU configured to provide multi-bit (N) HARQ feedback for CBGs wherein 1 bit per CBG).  
For claims 12 and 26, Yin further discloses wherein the first resource is indicated by an associated DL assignment from a set of resources configured by radio resource control signaling (see at least [0091]; PUCCH resources configured by RRC signaling).
Claim 15 is rejected for same reasons as claim 1, since they are related as (UE) communicating with (eNB) (see at least Figs.5-6; eNB/BS (at least Fig.1C) that transmits (transmitter and processor) data and receives (receiver and processor) HARQ-ACKs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-7 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kini in view of Yin et al (US 2015/0264678).
In claim 2, Kini discloses all the claimed subject matter with the exception of explicitly disclosing determining to generate the fallback HARQ (first HARQ-ACK codebook) in response to the number of the at least one downlink transmission not larger than N, wherein N is a positive integer.  However, Yin discloses a method for feedback reporting using a fallback mode (see at least Fig.6 step 608) and further discloses determining to generate the fallback HARQ in response to the number of the at least one downlink transmission not larger than N, wherein N is a positive integer (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yin into the method/apparatus of Kini for the purpose of at least early detection/triggering the fallback mode and therefore at least efficiently utilize feedback resources and/or minimize wasted or unnecessary HARQ bits (resources). 
In claim 3, Kini discloses all the claimed subject matter with the exception of explicitly disclosing determining at least one HARQ bit required for HARQ-ACK feedback corresponding to the at least one DL transmission; and determining to generate the fallback HARQ (first HARQ-ACK codebook) in response to the number of the at least one HARQ-ACK bit not larger than Z, wherein Z is a positive integer.  However, Yin discloses a method for feedback reporting using a fallback mode (see at least Fig.6 step 608) and further discloses determining at least one HARQ bit required for HARQ-ACK feedback corresponding to the at least one DL transmission; and determining to generate the fallback HARQ (first HARQ-ACK codebook) in response to the number of the at least one HARQ-ACK bit not larger than Z, wherein Z is a positive integer (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yin into the method/apparatus of Kini for the purpose of at least early detection/triggering the fallback mode and therefore at least efficiently utilize feedback resources and/or minimize wasted or unnecessary HARQ bits (resources).
For claim 4, Kini further discloses the use of DCI to indicate the fallback mode (see at least Fig.6 step 6620; fallback DCI (indicator)).  Kini discloses all the claimed subject matter with the exception of explicitly disclosing for each at least DL transmission comprises an indicator indicating whether the fallback HARQ (first HARQ-ACK codebook) is to be generated; and the processor determines to generate the fallback HARQ (first HARQ-ACK codebook) in response to the indicator indicating the fallback HARQ (first HARQ-ACK codebook) to be used/generated.  However, Yin discloses a method for feedback reporting using a fallback mode (see at least Fig.6 step 608) and further discloses for each at least DL transmission comprises an indicator indicating whether the fallback HARQ is to be generated (see at least Fig.6 step 604 and/or [0194]; the valid configuration (indicator) in DCI (downlink control information) and/or at least [0192]; defining DAI as 1 that determines the use of the fallback mode); and the processor determines to generate the fallback HARQ in response to the indicator indicating the fallback HARQ to be used/generated and the indicator is contained in downlink control information (see at least [0194] and/or Fig.6 step 608 (fallback mode) based on indicator (step 604)); the valid configuration (indicator) in DCI (downlink control information)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yin into the method/apparatus of Kini for the purpose of at least early detection/triggering the fallback mode and therefore at least efficiently utilize feedback resources and/or minimize wasted or unnecessary HARQ bits (resources).
For claim 5, Kini discloses all the claimed subject matter with the exception of explicitly disclosing each of the at least one DL transmission comprises an indicator indicating whether a single DL transmission is transmitted in the DL association set; and the processor determines to generate the fallback HARQ (first HARQ-ACK codebook) in response to the indicator indicating a single DL transmission is transmitted in the DL association set.  However, Yin discloses a method for feedback reporting using a fallback mode (see at least Fig.6 step 608) and further discloses each of the at least one DL transmission comprises an indicator indicating whether a single DL transmission is transmitted in the DL association set; and the processor determines to generate the fallback HARQ in response to the indicator indicating a single DL transmission is transmitted in the DL association set (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yin into the method/apparatus of Kini for the purpose of at least early detection/triggering the fallback mode and therefore at least efficiently utilize feedback resources and/or minimize wasted or unnecessary HARQ bits (resources).
For claim 6, Kini discloses all the claimed subject matter with the exception of explicitly disclosing each of the at least one DL transmission comprises an indicator indicating whether the number of the at least one DL transmission in the DL association set is not larger than X; and the processor determines to generate the fallback HARQ (first HARQ-ACK codebook) in response to the indicator indicating the number of the at least one DL transmission in the DL association set is not larger than X, wherein X is a positive integer.  However, Yin discloses a method for feedback reporting using a fallback mode (see at least Fig.6 step 608) and further discloses each of the at least one DL transmission comprises an indicator indicating whether the number of the at least one DL transmission in the DL association set is not larger than X; and the processor determines to generate the fallback HARQ in response to the indicator indicating the number of the at least one DL transmission in the DL association set is not larger than X, wherein X is a positive integer (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yin into the method/apparatus of Kini for the purpose of at least early detection/triggering the fallback mode and therefore at least efficiently utilize feedback resources and/or minimize wasted or unnecessary HARQ bits (resources).
For claim 7, Kini discloses all the claimed subject matter with the exception of explicitly disclosing each of the at least one DL transmission comprises a downlink assignment index (DAI) indicating the number of the at least one DL transmission in the DL association set; and the processor determines to generate fallback HARQ (first HARQ-ACK codebook) in response to the value of the DAI not larger than Y, wherein Y is a positive integer.  However, Yin discloses a method for feedback reporting using a fallback mode (see at least Fig.6 step 608) and further discloses each of the at least one DL transmission comprises a downlink assignment index (DAI) indicating the number of the at least one DL transmission in the DL association set; and the processor determines to generate fallback HARQ in response to the value of the DAI not larger than Y, wherein Y is a positive integer (see at least [0192]; defining DAI as 1 that determines the use of the fallback mode).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yin into the method/apparatus of Kini for the purpose of at least early detection/triggering the fallback mode and therefore at least efficiently utilize feedback resources and/or minimize wasted or unnecessary HARQ bits (resources).
Claims 16-21 are rejected for same reasons as claims 2-7, respectively, since they are related as (UE) communicating with (eNB) (see at least Figs.5-6; eNB/BS (at least Fig.1C) that transmits (transmitter and processor) data and receives (receiver and processor) HARQ-ACKs).
	Response to Argument
8.	 Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Furthermore, the Applicant repeatedly arguing that no reference teaches the determining a number of hybrid automatic repeat acknowledgement (HARQ-ACK) bits required for HARQ-ACK feedback corresponding to the DL association set and the determining whether to generate a first HARQ-ACK codebook  or a second HARQ-ACK codebook comprising HARQ-ACK information bits for the DL association set based on the number of HARQ-ACK bits required for HARQ-ACK feedback corresponding to the DL association set.  However, the examiner disagrees because Kini teaches in at least Fig.6 step 620 and/or [0003] and/or [0088] the determination of whether to use a “YES” fallback (single-bit) HARQ-ACK (step 625) or “NO” fallback (multi-bit) HARQ-ACK and therefore determining a number of HARQ-ACK bits (single-bit or multi-bit) required for HARQ-ACK feedback based on whether to implement the Fallback or not.  Moreover, Kini further discloses determining whether to generate a first HARQ-ACK codebook that can be seen in at least Fig.6 step 625 that shows the WTRU transmitting a single-bit HARQ-ACK or a second HARQ-ACK codebook comprising HARQ-ACK information bits for the DL association set which can be seen at least Fig.6 step 635 that shows the transmitting of a multi-bit HARQ-ACK.  Finally, Kini further discloses that the transmission of either HARQ (single-bit or multi-bit) feedback is based on the number of HARQ-ACK bits (single-bit or multi-bit) required for HARQ-ACK feedback corresponding to the DL association set that is based on whether to implement the Fallback or not (Fig.6 step 620).  Thus, Kini teaches all the argued claimed limitation(s).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467